Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.

Response to Amendment
Claims 2 and 14 are cancelled, and claims 1 and 3-13 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed November 30, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 9, filed November 30, 2021, with respect to the rejection of claims 1 and 10-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Yamagata and Maslak.

Specification


Claim Objections
Claims 1 and 10-12 are objected to because of the following informalities: 
In claim 1, “…wherein when an angle between adjacent acoustic lines…” should be “…wherein an angle between adjacent acoustic lines…”;
In claim 10, “…wherein when a point where the normal line…” should be “…wherein a point where the normal line…”;
In claim 11, “…wherein when an angle between adjacent acoustic lines…” should be “…wherein an angle between adjacent acoustic lines…”, and “…near the edges when viewed along the scan direction…” should be “…near the edges for viewing along the scan direction…”; and  
In claim 12, “…wherein when an angle between adjacent acoustic lines…” should be “…wherein an angle between adjacent acoustic lines…”, and “…near the edges when viewed along the scan direction…” should be “…near the edges for viewing along the scan direction…”
Removing the contingent feature “when…” prevents the method claim from receiving different patentable weight than the apparatus claims (see MPEP 2111.04 (II) and Ex parte Schulhauser). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (US 20090306511 A1, published December 10, 2009) in view of Maslak et al. (US 5148810 A, published September 22, 1992), hereinafter referred to as Yamagata and Maslak. 
Regarding claim 1, Yamagata teaches an ultrasound diagnostic apparatus (Fig. 1, ultrasound imaging apparatus 100) that 
transmits ultrasound toward a subject by driving an ultrasound probe in which a plurality of transducers are arranged in an array (Fig. 1, probe 3; see para. 0040 – “The plurality of transducers transmit ultrasound pulses (transmitted ultrasound waves) to a three dimensional region including a treatment target site of a patient…”; see para. 0114 – “…setting of spatial resolution when using an ultrasound probe compatible with sector scan as the ultrasound probe 3 will be described with reference to FIGS. 12 and 13. In a plan view of FIG. 12, the arrangement of the transducers 31 in the ultrasound probe 3 compatible with Sector scan is shown. For example, in the ultrasound probe 3 compatible with sector scan, the plurality of transducers 31 having the same shapes and same sizes are arranged two dimensionally at equal intervals on the x-y plane.”), 
receives a reception signal that is based on waves reflected within the subject from the ultrasound probe (see para. 0040 – “The plurality of transducers…and converts reflected ultrasound waves (received ultrasound waves) acquired from the treatment target site into electric signals (received signals).”), and 
generates an ultrasound image (Fig. 1; see para. 0040 and 0042 – “The volume data generator 5 arranges the B-mode data or color Doppler data acquired in the three-dimensional scan on the treatment target site, so as to correspond to the transmission/reception direction of the ultrasound waves, thereby generating three-dimensional data (volume data)… the image data generator 6 generates two-dimensional image data such as MPR (Multi-Planar-Reconstruction) image data and MIP (Maximum Intensity Projection) image data, and three-dimensional image data such as volume rendering image data, based on the abovementioned volume data.”), the ultrasound diagnostic apparatus comprising: 
a transmission section that controls driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle (Fig. 1-2 and 13; see pg. 8, col. 2, para. 0115 — “When this ultrasound probe 3 compatible with sector scan is used, the scan controller 11 controls the transceiver 2 to execute three-dimensional scan on the puncture needle scanning region R1 at higher scanning-line density than on the treatment target scanning regions R2.” so the transmission section controlling the probe is equated to the scan controller 13controlling the transceiver 2, and the inter-acoustic line angle is equated to the scanning-line density), 
the hardware processor sets the scan condition so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 1; see para. 0048 – “The system controller 13 comprehensively controls each of the abovementioned units of the ultrasound imaging apparatus 100.” Which includes the scan controller 11, so the hardware processor (system controller 13) controls the scan condition, which is set by the transmission section (scan controller 11); Fig. 13; see pg. 8, col. 2, para. 0115 —“...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R11 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” So the hardware processor is equated to the system controller 13, and with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2). 
Yamagata does not explicitly teach:
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect; and 
wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines.
Whereas, Maslak, in the same field of endeavor, teaches:
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect (Fig. 21, where each acoustic line (scan lines 11, 11’) of the trapezoidal scan has a different beam starting point (origin 13, 13’) at the intersection of the array transducer surface (transducer array 1); see col. 9, lines 24-30 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively.”); and 
wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines (Fig. 21; see col. 9, lines 24-35 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively. As shown in FIG. 21, an extension of each of a symmetrical pair of scan lines may pass through a common vertex such as 4, 4' for lines 11, 11’, respectively, along a normal line to the array. Thus, the loci of the variable vertex 4, 4' for symmetrical pairs of lines may lie along that normal line rather than being a single common vertex as shown, for example, in FIG. 8.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Yamagata, by setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect; and wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines, as disclosed in Maslak. One of ordinary skill in the art would have been motivated to make this modification in order to effectively optimize performance in multiple beam operations due to the intrinsic spatial separation of beams of the variable vertex format, as taught in Maslak (see col. 13, lines 1-6).
Furthermore, regarding claim 3, Maslak further teaches wherein when an angle between the normal line of the transducer surface of the ultrasound probe and an acoustic line of the ultrasound is defined as an acoustic line angle, the acoustic line angle is represented by a function of the beam starting point position (Fig. 21; see col. 9, lines 24-30 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively.”), and 
Yamagata further teaches the function being set so that the minimum inter-acoustic line angle is obtained in the center of the ultrasound probe when viewed along the scan direction (Fig. 13; see pg. 8, col. 2, para. 0115 — “...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R11 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).
Furthermore, regarding claim 4, Maslak further teaches wherein a position of a virtual origin where a normal line in the center of the transducer surface when viewed along the scan direction and the acoustic line intersect is represented by a function of the beam starting point position (Fig. 21; see col. 9, lines 24-35 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively. As shown in FIG. 21, an extension of each of a symmetrical pair of scan lines may pass through a common vertex such as 4, 4' for lines 11, 11’, respectively, along a normal line to the array. Thus, the loci of the variable vertex 4, 4' for symmetrical pairs of lines may lie along that normal line rather than being a single common vertex as shown, for example, in FIG. 8.”), and 
Yamagata further teaches the function being set so that the minimum inter-acoustic line angle is obtained in the center of the ultrasound probe when viewed along the scan direction (Fig. 13; see pg. 8, col. 2, para. 0115 — “...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R11 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).
The motivation for claim 3-4 was shown previously in claim 1.
Furthermore, regarding claim 5, Yamagata further teaches wherein the minimum angle is the smallest angle (Fig. 13; see pg. 8, col. 2, para. 0115 — “...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R1 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).
Furthermore, regarding claim 6, Yamagata further teaches wherein the smaller the inter-acoustic line angle is toward the center of the ultrasound probe when viewed along the scan direction, and the larger the inter-acoustic line angle is toward the edges when viewed along the scan direction (Fig. 13; see pg. 8, col. 2, para. 0115 — “...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R11 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2). 
Furthermore, regarding claim 7, Yamagata further teaches wherein the inter-acoustic line angle increases monotonously from the center toward the edges of the ultrasound probe when viewed along the scan direction (Fig. 13; see pg. 8, col. 2, para. 0115 — “...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R1 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2, so the inter-angles increase from the center towards the edges of the probe). 
Furthermore, regarding claim 8, Yamagata further teaches wherein the smaller the change of the inter-acoustic line angle is toward the center of the ultrasound probe when viewed along the scan direction, and the larger the change of the inter-acoustic line angle is toward the edges when viewed along the scan direction (Fig. 13; see pg. 8, col. 2, para. 0115 — “...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R1 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” so with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2, so the inter-angles increase from the center towards the edges of the probe).
Furthermore, regarding claim 9, Yamagata further teaches an image processor that generates the ultrasonic image by spatially synthesizing a plurality of frames obtained by transmitting and receiving ultrasound obtained by deflecting each the acoustic line by a certain angle (Fig. 1, image data generator 6; see para. 0040 and 0042 – “The volume data generator 5 arranges the B-mode data or color Doppler data acquired in the three-dimensional scan on the treatment target site, so as to correspond to the transmission/reception direction of the ultrasound waves, thereby generating three-dimensional data (volume data)… the image data generator 6 generates two-dimensional image data such as MPR (Multi-Planar-Reconstruction) image data and MIP (Maximum Intensity Projection) image data, and three-dimensional image data such as volume rendering image data, based on the abovementioned volume data.”; Fig. 3; see para. 0056 – “FIG. 3 illustrates the relation between the transmission/reception direction (θp, Φq) of ultrasound waves and the orthogonal coordinate system (x-y-z) in which the central axis of the ultrasound probe 3 is the z-axis. For example, when the N pieces of transducers are two-dimensionally arranged in the x-axis direction and y-axis direction, an angle θp indicates the transmission/reception direction projected on the x-z plane, and an angle Φq indicates the transmission/reception direction projected on the y-z plane.”). 

Regarding claim 10, Yamagata teaches an ultrasound diagnostic apparatus (Fig. 1, ultrasound imaging apparatus 100) that 
transmits ultrasound toward a subject by driving an ultrasound probe in which a plurality of transducers are arranged in an array (Fig. 1, probe 3; see para. 0040 – “The plurality of transducers transmit ultrasound pulses (transmitted ultrasound waves) to a three dimensional region including a treatment target site of a patient…”; see para. 0114 – “…setting of spatial resolution when using an ultrasound probe compatible with sector scan as the ultrasound probe 3 will be described with reference to FIGS. 12 and 13. In a plan view of FIG. 12, the arrangement of the transducers 31 in the ultrasound probe 3 compatible with Sector scan is shown. For example, in the ultrasound probe 3 compatible with sector scan, the plurality of transducers 31 having the same shapes and same sizes are arranged two dimensionally at equal intervals on the x-y plane.”), 
receives a reception signal that is based on waves reflected within the subject from the ultrasound probe (see para. 0040 – “The plurality of transducers…and converts reflected ultrasound waves (received ultrasound waves) acquired from the treatment target site into electric signals (received signals).”), and 
generates an ultrasound image (Fig. 1; see para. 0040 and 0042 – “The volume data generator 5 arranges the B-mode data or color Doppler data acquired in the three-dimensional scan on the treatment target site, so as to correspond to the transmission/reception direction of the ultrasound waves, thereby generating three-dimensional data (volume data)… the image data generator 6 generates two-dimensional image data such as MPR (Multi-Planar-Reconstruction) image data and MIP (Maximum Intensity Projection) image data, and three-dimensional image data such as volume rendering image data, based on the abovementioned volume data.”), the ultrasound diagnostic apparatus comprising: 
a hardware processor (Fig. 1; see para. 0048 – “The system controller 13 comprehensively controls each of the abovementioned units of the ultrasound imaging apparatus 100.” Which includes the scan controller 11, so the hardware processor (system controller 13) controls the scan condition, which is set by the transmission section (scan controller 11); and  
a transmission section that controls driving of the ultrasound probe based on the scan condition (Fig. 1-2 and 13; see pg. 8, col. 2, para. 0115 — “When this ultrasound probe 3 compatible with sector scan is used, the scan controller 11 controls the transceiver 2 to execute three-dimensional scan on the puncture needle scanning region R1 at higher scanning-line density than on the treatment target scanning regions R2.” so the transmission section controlling the probe is equated to the scan controller 13controlling the transceiver 2). 
Yamagata does not explicitly teach:
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe; and 
wherein when a point where the normal line of a transducer surface in the center of the ultrasound probe when viewed along the scan direction and the acoustic line of the ultrasound intersect is defined as a virtual origin,
setting the scan condition so that the virtual origins of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center, and 
a position of the virtual origin of a center of the ultrasound probe and a position of the virtual origin of an edge of the ultrasound probe in one frame scan are different.
Whereas, Maslak, in the same field of endeavor, teaches: 
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe (Fig. 21, the trapezoidal scan); and 
wherein when a point where the normal line of a transducer surface in the center of the ultrasound probe when viewed along the scan direction and the acoustic line of the ultrasound intersect is defined as a virtual origin (Fig. 21, normal line at the center of the transducer, and acoustic lines (scan lines 11, 11’) interest the normal line to define virtual origins (vertex 4, 4’ behind the transducer); see col. 9, lines 24-33 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively. As shown in FIG. 21, an extension of each of a symmetrical pair of scan lines may pass through a common vertex such as 4, 4' for lines 11, 11’, respectively, along a normal line to the array.”), 
setting the scan condition so that the virtual origins of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center (Fig. 10; see col. 8, lines 32-36 – “The time delay which must be added to the nth element in order to have a focal point at a range R’θ  from the variable vertex 4 and at angle θ with respect to the reference line 14 as shown in FIG. 10 for the variable vertex scan format is given by…Eq. (3).”; see col. 9, lines 11-16 – “The collection of individual ultrasound lines used in a variable vertex scan format is calculated using equation (6) with each acoustic scan line having unique values for R, X74 and θ. The values R, X74 and θ may be arbitrarily defined for each acoustic scan line.” So since the steering angle θ can be different for each acoustic line R and virtual origin 4, it would be obvious for a person skilled in the art to have the values R, X74 and θ set to where the virtual origins of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center), and 
a position of the virtual origin of a center of the ultrasound probe and a position of the virtual origin of an edge of the ultrasound probe in one frame scan are different (Fig. 21, virtual origins (variable vertex 4 closer to the edge of the transducer, variable vertex closer to the center of the transducer 4’) in one scan frame; see col. 9, lines 24-35 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively. As shown in FIG. 21, an extension of each of a symmetrical pair of scan lines may pass through a common vertex such as 4, 4' for lines 11, 11’, respectively, along a normal line to the array. Thus, the loci of the variable vertex 4, 4' for symmetrical pairs of lines may lie along that normal line rather than being a single common vertex as shown, for example, in FIG. 8.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Yamagata, by setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe; and wherein when a point where the normal line of a transducer surface in the center of the ultrasound probe when viewed along the scan direction and the acoustic line of the ultrasound intersect is defined as a virtual origin, setting the scan condition so that the virtual origins of the acoustic lines near the edges of the ultrasound probe are closer to the transducer than the virtual origins of the acoustic lines in or around the center, and a position of the virtual origin of a center of the ultrasound probe and a position of the virtual origin of an edge of the ultrasound probe in one frame scan are different, as disclosed in Maslak. One of ordinary skill in the art would have been motivated to make this modification in order to effectively optimize performance in multiple beam operations due to the intrinsic spatial separation of beams of the variable vertex format, as taught in Maslak (see col. 13, lines 1-6). 
Furthermore, regarding claim 13, Maslak further teaches wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines (Fig. 21; see col. 9, lines 24-35 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively. As shown in FIG. 21, an extension of each of a symmetrical pair of scan lines may pass through a common vertex such as 4, 4' for lines 11, 11’, respectively, along a normal line to the array. Thus, the loci of the variable vertex 4, 4' for symmetrical pairs of lines may lie along that normal line rather than being a single common vertex as shown, for example, in FIG. 8.”).
	The motivation for claim 13 was shown previously in claim 10.

Regarding claim 11, Yamagata teaches an ultrasound diagnostic method that involves 
transmitting ultrasound toward a subject by driving an ultrasound probe in which a plurality of transducers are arranged in an array (Fig. 1, probe 3; see para. 0040 – “The plurality of transducers transmit ultrasound pulses (transmitted ultrasound waves) to a three dimensional region including a treatment target site of a patient…”; see para. 0114 – “…setting of spatial resolution when using an ultrasound probe compatible with sector scan as the ultrasound probe 3 will be described with reference to FIGS. 12 and 13. In a plan view of FIG. 12, the arrangement of the transducers 31 in the ultrasound probe 3 compatible with Sector scan is shown. For example, in the ultrasound probe 3 compatible with sector scan, the plurality of transducers 31 having the same shapes and same sizes are arranged two dimensionally at equal intervals on the x-y plane.”), 
receiving a reception signal that is based on waves reflected within the subject from the ultrasound probe (see para. 0040 – “The plurality of transducers…and converts reflected ultrasound waves (received ultrasound waves) acquired from the treatment target site into electric signals (received signals).”), and 
generating an ultrasound image (Fig. 1; see para. 0040 and 0042 – “The volume data generator 5 arranges the B-mode data or color Doppler data acquired in the three-dimensional scan on the treatment target site, so as to correspond to the transmission/reception direction of the ultrasound waves, thereby generating three-dimensional data (volume data)… the image data generator 6 generates two-dimensional image data such as MPR (Multi-Planar-Reconstruction) image data and MIP (Maximum Intensity Projection) image data, and three-dimensional image data such as volume rendering image data, based on the abovementioned volume data.”), the ultrasound diagnostic method comprising: 
controlling driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle (Fig. 1-2 and 13; see pg. 8, col. 2, para. 0115 — “When this ultrasound probe 3 compatible with sector scan is used, the scan controller 11 controls the transceiver 2 to execute three-dimensional scan on the puncture needle scanning region R1 at higher scanning-line density than on the treatment target scanning regions R2.” so the transmission section controlling the probe is equated to the scan controller 13controlling the transceiver 2, and the inter-acoustic line angle is equated to the scanning-line density), 
in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 1; see para. 0048 – “The system controller 13 comprehensively controls each of the abovementioned units of the ultrasound imaging apparatus 100.” Which includes the scan controller 11, so the hardware processor (system controller 13) controls the scan condition, which is set by the transmission section (scan controller 11); Fig. 13; see pg. 8, col. 2, para. 0115 —“...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R11 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” So the hardware processor is equated to the system controller 13, and with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).
Yamagata does not explicitly teach:  
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect; and 
wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines. 
Whereas, Maslak, in the same field of endeavor, teaches: 
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect (Fig. 21, where each acoustic line (scan lines 11, 11’) of the trapezoidal scan has a different beam starting point (origin 13, 13’) at the intersection of the array transducer surface (transducer array 1); see col. 9, lines 24-30 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively.”); and 
wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines (Fig. 21; see col. 9, lines 24-35 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively. As shown in FIG. 21, an extension of each of a symmetrical pair of scan lines may pass through a common vertex such as 4, 4' for lines 11, 11’, respectively, along a normal line to the array. Thus, the loci of the variable vertex 4, 4' for symmetrical pairs of lines may lie along that normal line rather than being a single common vertex as shown, for example, in FIG. 8.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Yagamata, by including to the method setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect; and wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines, as disclosed in Maslak. One of ordinary skill in the art would have been motivated to make this modification in order to effectively optimize performance in multiple beam operations due to the intrinsic spatial separation of beams of the variable vertex format, as taught in Maslak (see col. 13, lines 1-6).

Regarding claim 12, Yamagata teaches a non-transitory computer-readable recording medium storing a program causing a computer of an ultrasound diagnostic apparatus to execute a predetermined process (Fig. 1; see para. 0092 – “The system controller 13 includes a CPU (Central Processing Unit) and a memory circuit, which are not shown. The memory circuit stores the abovementioned various types of information inputted/set by the respective units of the input part 12. Based on the abovementioned input information and setting information, the CPU controls the respective units of the ultrasound imaging apparatus 100, and generates and displays image data.”), the ultrasound diagnostic apparatus (Fig. 1, ultrasound imaging apparatus 100) 
transmitting ultrasound toward a subject by driving an ultrasound probe in which a plurality of transducers are arranged in an array (Fig. 1, probe 3; see para. 0040 – “The plurality of transducers transmit ultrasound pulses (transmitted ultrasound waves) to a three dimensional region including a treatment target site of a patient…”; see para. 0114 – “…setting of spatial resolution when using an ultrasound probe compatible with sector scan as the ultrasound probe 3 will be described with reference to FIGS. 12 and 13. In a plan view of FIG. 12, the arrangement of the transducers 31 in the ultrasound probe 3 compatible with Sector scan is shown. For example, in the ultrasound probe 3 compatible with sector scan, the plurality of transducers 31 having the same shapes and same sizes are arranged two dimensionally at equal intervals on the x-y plane.”), 
receiving a reception signal that is based on waves reflected within the subject from the ultrasound probe (see para. 0040 – “The plurality of transducers…and converts reflected ultrasound waves (received ultrasound waves) acquired from the treatment target site into electric signals (received signals).”), and 
generating an ultrasound image (Fig. 1; see para. 0040 and 0042 – “The volume data generator 5 arranges the B-mode data or color Doppler data acquired in the three-dimensional scan on the treatment target site, so as to correspond to the transmission/reception direction of the ultrasound waves, thereby generating three-dimensional data (volume data)… the image data generator 6 generates two-dimensional image data such as MPR (Multi-Planar-Reconstruction) image data and MIP (Maximum Intensity Projection) image data, and three-dimensional image data such as volume rendering image data, based on the abovementioned volume data.”), the predetermined process comprising: 
controlling driving of the ultrasound probe based on the scan condition, wherein when an angle between adjacent acoustic lines is defined as an inter-acoustic line angle (Fig. 1-2 and 13; see pg. 8, col. 2, para. 0115 — “When this ultrasound probe 3 compatible with sector scan is used, the scan controller 11 controls the transceiver 2 to execute three-dimensional scan on the puncture needle scanning region R1 at higher scanning-line density than on the treatment target scanning regions R2.” so the transmission section controlling the probe is equated to the scan controller 13controlling the transceiver 2, and the inter-acoustic line angle is equated to the scanning-line density), 
in setting the scan condition, the scan condition is set so that the inter-acoustic line angles in or around the center of the ultrasound probe are smaller than the inter-acoustic line angles near the edges when viewed along the scan direction (Fig. 1; see para. 0048 – “The system controller 13 comprehensively controls each of the abovementioned units of the ultrasound imaging apparatus 100.” Which includes the scan controller 11, so the hardware processor (system controller 13) controls the scan condition, which is set by the transmission section (scan controller 11); Fig. 13; see pg. 8, col. 2, para. 0115 —“...the scan controller 11 three-dimensionally scans the puncture needle scanning region R1 and the treatment target scanning regions R2 in a state that the density of the scanning lines S (the number of the scanning lines S per unit volume) in the puncture needle scanning region R11 is higher than the density of the scanning lines S in the treatment target scanning regions R2 (the treatment target scanning regions R21 and R22).” So the hardware processor is equated to the system controller 13, and with the scan line density higher in region R1 than regions R2, the angles between the scan lines are smaller in this center region than in the outside regions R2).
Yamagata does not explicitly teach: 
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect; and 
wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and 
the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines.
Whereas, Maslak, in the same field of endeavor, teaches:
setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect (Fig. 21, where each acoustic line (scan lines 11, 11’) of the trapezoidal scan has a different beam starting point (origin 13, 13’) at the intersection of the array transducer surface (transducer array 1); see col. 9, lines 24-30 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively.”); and 
wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines (Fig. 21; see col. 9, lines 24-35 – “Each individual scan line 11, 11' originates at an arbitrary intersection or point such as 13, 13' in FIG. 21 at the face of the transducer array 1 and is steered at an arbitrary angle θ, θ' with respect to a normal to the array at its origin 13, 13', respectively. As shown in FIG. 21, an extension of each of a symmetrical pair of scan lines may pass through a common vertex such as 4, 4' for lines 11, 11’, respectively, along a normal line to the array. Thus, the loci of the variable vertex 4, 4' for symmetrical pairs of lines may lie along that normal line rather than being a single common vertex as shown, for example, in FIG. 8.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process, as disclosed in Yamagata, by including to the process setting a scan condition so that trapezoidal scanning is performed by the ultrasound probe, wherein each acoustic line of a plurality of acoustic lines of the trapezoidal scanning has a different beam starting point where the each acoustic line and a transducer surface of the array of transducers intersect; and wherein the acoustic lines are symmetrical about a normal line passing through the center of the transducer surface of the ultrasound probe and the position of the virtual origin of a symmetric pair of the acoustic lines is different from the positions of the virtual origins of the other symmetric pairs of the acoustic lines, as disclosed in Maslak. One of ordinary skill in the art would have been motivated to make this modification in order to effectively optimize performance in multiple beam operations due to the intrinsic spatial separation of beams of the variable vertex format, as taught in Maslak (see col. 13, lines 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brandl (US 20180085096 A1, published March 29, 2018) discloses an ultrasound image system that controls shifting the virtual apex and the corresponding sector field of view. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793